DETAILED ACTION
1.          Claims 1-14 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 4/16/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
6.          Claims 1-14 are allowed.
7.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of determining from the second set of data symbols whether a network quality metric exceeds a threshold,     calibrating the synthesiser for one or more frequencies in a second frequency sub-set when the network quality metric exceeds the threshold, wherein the second frequency sub-set comprises frequencies of the predetermined set of frequencies that are not in the first frequency sub-set.

Considered of particular relevance is United States Patent Application Publication 2019/0081594 A1 to Kumar et al.
            Regarding Claim 1, Kumar discloses a method of operating a radio receiver device arranged to receive a plurality of data symbols transmitted on one or more frequencies from a predetermined set of frequencies (Kumar: [0033-0034] and [0039-0044] – corresponds to a user equipment (UE) operable to receive (as per “identification”) a plurality of frequencies, and a downlink (DL) frame structure comprises a plurality of symbols that by design, indicate a particular set of frequencies.), the method comprising:
     receiving a first set of data symbols at a first transmission frequency, wherein said first set of data symbols comprises a message indicating a first frequency sub-set comprising one or more frequencies selected from said predetermined set of frequencies (Kumar: [0085-0090] – corresponds to receiving a plurality signals directed to a particular set of frequencies under TDD, FDD, operation under LTE, and/or WiFi. See also [0043-0048] and [0062-0063] – a “message” is implicit to acknowledgement of reception of the frame.);
     calibrating a synthesiser for the one or more frequencies in said first frequency sub-set (Kumar: [0099-0100] – corresponds to a calibration process including tuning a receiver voltage controlled oscillator (VCO) to a particular frequency from one or more offset frequencies.);
     receiving a second set of data symbols transmitted on at least one of said one or more frequencies from the first sub-set (Kumar: [0085-0090] – corresponds to receiving a plurality signals directed to a particular set of frequencies under TDD, FDD, operation under LTE, and/or WiFi. See also [0043-0048] and [0062-0063] – a “message” is implicit to acknowledgement of reception of the frame.).
            However, Kumar does not expressly disclose,
     determining from the second set of data symbols whether a network quality metric exceeds a threshold;
     calibrating the synthesiser for one or more frequencies in a second frequency sub-set when the network quality metric exceeds the threshold, wherein the second frequency sub-set comprises frequencies of the predetermined set of frequencies that are not in the first frequency sub-set.
            In particular, Kumar is concerned with transmission and reception VCO interference, wherein the UE comprises at least a receiver VCO and a transmitter VCO. Kumar does include determining a signal-to-noise ratio (SNR, network quality metric) when considering a calibration to avoid such interference (Kumar: [0099-0106]), such that the tuning (calibration) has to consider an SNR to satisfy a threshold. However, this calibration process is not the same as determining from the second set of data symbols whether a network quality metric exceeds a threshold, calibrating the synthesiser for one or more frequencies in a second frequency sub-set when the network quality metric exceeds the threshold, wherein the second frequency sub-set comprises frequencies of the predetermined set of frequencies that are not in the first frequency sub-set.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2015/0171848 A1 to Bruennert et al. at [0003];
US PGPub 2003/0216122 A1 to Cordone et al. at [0041], [0077], [0082].

9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 2, 2022